Citation Nr: 9908621	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  97-14 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for facial nerve palsy 
(Bell's palsy).  


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1970.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Washington, 
D.C., Department of Veterans Affairs (VA) Regional Office 
(RO).

This case was previously before the Board and was remanded to 
the RO in August 1998.


FINDING OF FACT

The veteran has failed to submit evidence to justify a belief 
by a fair and impartial individual that a claim for service 
connection for facial nerve palsy (Bell's palsy) is 
plausible.  


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for facial nerve palsy (Bell's palsy).  
38 U.S.C.A. § 5107(a) (West 1991). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records are negative for diagnosis of or 
treatment for facial nerve palsy or Bell's palsy.  The 
records do show that in October 1967 the veteran underwent a 
biopsy of the right cervical node along with a normal 
laryngoscopy.  There is no evidence of any complications from 
the procedure.  No pertinent abnormalities were noted on 
separation examination in April 1970.  

Medical records from Group Health Association, dated from 
March 1972 to October 1985, show that in May 1984 reported 
that tow weeks earlier he had noticed that the right side of 
his face seemed paralyzed.  Examination revealed a complete 
facial palsy.  He was given Darvon for discomfort along the 
right side of his neck.  In June 1984, nerve conduction tests 
revealed an early peripheral 7th nerve palsy on the right.  
Nerve conduction tests taken lateral that month revealed a 
severe right axonal facial neuropathy.  It was noted that 
when compared with the study taken earlier that month there 
had been distinct deterioration.  

VA examination in July 1988 is silent for complaint or 
diagnosis of facial nerve palsy or Bell's palsy.  

Statements from Drs. S.H. and J.C., dated from 1988 to 1996, 
note treatment for unrelated conditions.  

In February 1996, the veteran testified that he had swelling 
in his neck in service, which resulted in surgery to remove 
an infected salivary gland in 1967.  In 1984, his parents 
both died within 7 weeks.  He indicated that his face began 
to droop severely and he was told that it may have been 
caused by lack of sleep and food due to stress.  He stated 
that his face now droops 2-3 times a day due to stress.  He 
stated that his only symptom between 1970 and 1984 was an 
increase in sensitivity to heat and cold.  See February 1996 
hearing transcript.  During a June 1998 hearing the veteran 
essentially reiterated his contention that he developed 
facial nerve palsy as a result of the 1967 surgery.  See June 
1998 hearing transcript.  

Received in September 1998 were VA outpatient treatment 
records dated from October 1993 to August 1998.  The records 
show that in October 1993 the veteran presented with 
complaint of right face pain and right face twitching.  A 
history of Bell's palsy (1984) was noted.  The veteran 
indicated increased symptoms which were exacerbated one week 
after right lens implant in June 1993.  In August 1996, right 
VII peripheral weakness was documented. 

Analysis

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  Murphy at 81.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of a claim that would 
"justify a belief by a fair and impartial individual that 
the claim is plausible."  See 38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet.App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden of necessity will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet.App. 91, 92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit at 
93.  Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a); if no cognizable evidence is submitted to support 
a claim, the claim cannot be well grounded.  Id.

Accordingly, to establish a well-grounded claim, there must 
be competent evidence of incurrence or aggravation of a 
disease or injury in service, of a current disability and of 
a nexus between the inservice injury or disease and the 
current disability.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may also be granted, on a 
presumptive basis for certain diseases, including palsy, 
bulbar, if the disability becomes manifest to a compensable 
degree within one year after separation from service.  38 
C.F.R. §§ 3.307, 3.309.

In this case, the medical evidence fails to establish that 
the veteran has facial nerve palsy (Bell's palsy) that can be 
linked to service.  In this regard, the Board notes that the 
first documented complaint of facial paralysis was in 1984, 
approximately 14 years following separation from service.  
The veteran has failed to present any competent medical 
evidence to support his contention that facial nerve palsy 
(Bell's palsy) is related to the surgery in service in 1967.  
In the absence of a finding of a present disability that can 
be related to service, the Board finds that the claim for 
service connection is not plausible and, therefore, not well-
grounded.  Rabideau v. Derwinski, 2 Vet.App. 141, 143-44 
(1992). In view of the absence of competent medical evidence 
demonstrating a nexus between the facial nerve palsy (Bell's 
palsy) and the 1967 surgery in service, the claim for service 
connection is not plausible and, therefore, not well-
grounded.  Rabideau v. Derwinski, 2 Vet.App. 141, 143-44 
(1992).

The Board rejects the veteran's statements linking his facial 
nerve palsy (Bell's palsy) to service as probative of a well-
grounded claim.  Such opinions involve medical causation or 
medical diagnosis as to the effect that the claims are 
"plausible" or "possible" as required by Grottveit.  As 
the United States Court of Veterans Appeals held in Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992), lay persons are not 
competent to offer medical opinions, so the assertions of lay 
persons concerning medical causation cannot constitute 
evidence of a well-grounded claim.

Given the veteran's failure to submit a well-grounded claim, 
the Board need not reach the benefit of the doubt doctrine.  
38 U.S.C.A. § 5107.  



ORDER

Entitlement to service connection for facial nerve palsy 
(Bell's palsy) is denied.  



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 
- 6 -


- 1 -


